DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:   

“digital imaging device” as recited in independent claim 10; and
“imaging device” as recited in dependent claims 2-5.

	NOTE:  The term “computing device” also recited in claim 1 does NOT invoke 35 USC 112f, because the claim element if further limited by sufficient structure within the claim itself in the form of a “hardware-processor” and “non-transitory computer-readable storage medium storing processor-executable instructions”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOTE:  The term “processor”, recited in independent claim 1 for example, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image1.png
    350
    1184
    media_image1.png
    Greyscale


 
Additional Claim Interpretation
“Target Image” and “Input Image”:  Using claim 1 as an example, the claim requires, “training the machine learning model using the target image and the input image corresponding to the target image to obtain a trained machine learning model.”  Therefore, both the target and input images are used for training.  The specification (PG Publication US 2020/0051260 A1) states:

    PNG
    media_image2.png
    190
    520
    media_image2.png
    Greyscale

	Applicant’s figure 7 is as follows:


    PNG
    media_image3.png
    784
    606
    media_image3.png
    Greyscale
	

Therefore, “input” images are images that are used to train the machine learning model to produce a desired output, and “target” images are the target of the desired output which are also used for training. 

“Image of a displayed video frame”:  Using claim 1 as an example, this term is modified by “target” and “input” for example.  Referring to applicant’s figure 7 reproduced above, and to applicant’s figure 6:


    PNG
    media_image4.png
    725
    1039
    media_image4.png
    Greyscale

The term “image of a displayed video frame” means exactly what it says, an image of a video frame being display on a display device (see figures 6 and 7 above), which is in essence the inventive concept.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the full scope of a “computer readable storage medium” includes transitory signals.   The state-of-the-art at the time the invention was made included signals, carrier waves and other wireless communication modalities (e.g., RF, infrared, etc.) as media on which executable code was recorded and from which computers acquired such code.  Thus, the full scope of the claim covers "signals" and their equivalents, which are non-statutory per se. (In re Nuijten).   The examiner suggests clarifying the claim to exclude such non-statutory signal embodiments, such as (but not limited to) by reciting a "non-transitory computer-readable storage medium", or equivalent, consistent with the corresponding original disclosure. 


Allowable Subject Matter
Claims 1-12 are allowed over the prior art.  However, claim 12 remains rejected under 35 USC 101 above, and all of the claims are rejected under double-patenting below.

The following is a statement of reasons for the indication of allowable subject matter:  Using independent claim 1 as an example, the most pertinent reference, Wang et al. (US 10,289,951 B2), teaches:

Regarding claim 1, except for the elements highlighted in italicized bold below, a method of training a machine learning model for enhancing images ( 


    PNG
    media_image5.png
    140
    632
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    370
    632
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    155
    607
    media_image7.png
    Greyscale


), the method comprising: 

using at least one computer hardware processor (see figures 1, 2, and 7) to perform: 

accessing a target image of a displayed video frame, wherein the target image represents a target output of the machine learning model (


    PNG
    media_image8.png
    142
    383
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    89
    623
    media_image9.png
    Greyscale

 ); 

accessing an input image of the displayed video frame, wherein the input image corresponds to the target image and represents an input to the machine learning model (

    PNG
    media_image10.png
    143
    422
    media_image10.png
    Greyscale


 ); and

training the machine learning model using the target image and the input image corresponding to the target image to obtain a trained machine learning model (


    PNG
    media_image11.png
    162
    424
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    192
    605
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    480
    634
    media_image13.png
    Greyscale

). 

	While Wang’s input and target images are video frames (figure 3 and numeral 610), Wang does not teach the input image being an “image of a displayed video frame”, or the target image being an “image of a displayed video frame”.  As noted by the examiner in the claim interpretation section above, the term “image of a displayed video frame” means exactly what it says, an image of a video frame being display on a display device (see applicant’s figures 6 and 7), which is in essence the inventive concept (see applicant’s PG Publication US 2020/0051260 A1:



    PNG
    media_image14.png
    523
    629
    media_image14.png
    Greyscale

). 

Andrew R. Kalukin et al., “Automated generation of convolutional neural network training data using video sources”, IEEE publication, April 2017, pp. 1-3, is pertinent as teaching the creating of a machine learning training set using video sources ( 

    PNG
    media_image15.png
    415
    624
    media_image15.png
    Greyscale

).  However,  like Wang, Kalukin does not teach the input image being an “image of a displayed video frame”, or the target image being an “image of a displayed video frame”.  

	Independent claims 10 and 12 recite the same essential limitations are allowable for the same reasons.  The remainder of the pending claims are dependent. 
	
	
	Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


Claims 1-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 respectively of prior U.S. Patent No. 11182877.  This is a statutory double patenting rejection.   NOTE:  Pending claim 12 is not rejected because the patent claim recites a “non-transitory” CRM, which is not present in the pending claim, and thus the scopes are different.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11182877.  Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 1-12 are individually ANTICIPATED by patent claims 1-12 respectively.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665